Citation Nr: 1731010	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tinea pedis.

2.  Entitlement to total disability based on individual unemployability (TDIU).

(The issue of entitlement to service connection for a low back disability requires a panel decision and is addressed in a separate decision with the same docket number.)


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Appeals Management Center (AMC) and a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In the December 2009 rating decision, the AMC, in part, granted service connection for a skin disability of the feet (tinea pedis) at an initial noncompensable evaluation, effective August 30, 2004.  

In May 2010 the Board remanded the issue of entitlement to an initial compensable evaluation for jungle rot of the feet for additional development.

In the March 2011 rating decision, the RO, in part, denied entitlement to a TDIU. 

Notably, in January 2006, the Veteran testified in part regarding the issue of entitlement to service connection for a low back disability before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file. 

In April 2016, the Veteran and his spouse testified regarding the issues of service connection for a low back condition, entitlement to an initial compensable evaluation for tinea pedis and entitlement to a TDIU before another VLJ at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  

Because claims must be decided by the VLJ who conducts a hearing on the matter, there will be two separate decisions in this case.  

The Board recognizes that during the course of the appeal, the Veteran was awarded a combined schedular 100 percent disability rating for his service-connected disabilities, effective August 18, 2015.  However, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  As such, the issue of entitlement to a TDIU throughout the entire period of appeal remains before the Board.


FINDINGS OF FACT

1.  The Veteran's tinea pedis is treated with an anti-fungal skin medication and in total, his skin disability covers less than 5 percent of the entire body.

2.  The Veteran's service-connected disabilities are rated as: posttraumatic stress disorder (PTSD) (30 percent from September 30, 2004 and 70 percent from January 17, 2006), coronary artery disease (60 percent from August 31, 2016), diabetes mellitus (20 percent from December 12, 2012), right upper extremity diabetic peripheral neuropathy (20 percent from August 18, 2015), left upper extremity diabetic peripheral neuropathy (20 percent from August 18, 2015), right lower extremity diabetic peripheral neuropathy (20 percent from August 18, 2015), left lower extremity diabetic peripheral neuropathy (20 percent from August 18, 2015), right lower extremity diabetic peripheral neuropathy of the femoral nerve (20 percent from August 18, 2015), left lower extremity diabetic peripheral neuropathy of the femoral nerve (20 percent from August 18, 2015), and tinea pedis of the feet (noncompensable from August 30, 2004).

3.  The Veteran has combined ratings of 0 percent from August 30, 2004, 30 percent from September 30, 2004, 70 percent from January 17, 2006, 80 percent from December 12, 2012 and a 100 percent rating from August 18, 2015.

4.  Resolving reasonable doubt in the Veteran's favor, due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran has a TDIU based on a single disability and a separate rating of 60 percent when considering the combined rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118a, Diagnostic Codes 7806, 7813 (2016).

2.  The criteria for schedular TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a) (2016).

3.  The criteria for SMC under 38 U.S.C.A. § 1114(s) have been met effective August 18, 2015.  38 U.S.C.A. §§ 1114(s) (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a May 2008 and July 2010 letters.  
The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of January 2005, October 2009 and May 2015 VA examinations. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran to include his testimony.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim is warranted.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Where there is a question as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In the December 2009 rating decision, the AMC granted service connection for a skin disability of the feet (tinea pedis) claimed as jungle rot, at an initial noncompensable disability rating, effective August 30, 2004 under Diagnostic Code 7813.

Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  See 38 C.F.R. § 4.20 (2016) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  As the Veteran's tinea pedis is a skin infection of the feet, the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable rating is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  Id.  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. Id.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 

Alternatively, Diagnostic Code 7806 provides that disabilities evaluated as dermatitis or eczema may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800 or as scars under Diagnostic Codes 7801-7805, depending on the predominant disability.  The criteria used to evaluate certain disabilities involving the skin were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  These modifications were expressly made applicable only to claims filed on or after the effective date.  Therefore, they are not pertinent to the pending claim, which was received by VA in 2004.  Additionally, these regulatory changes pertain only to the diagnostic criteria governing scars, and did not modify the criteria for Diagnostic Code 7806.

Factual Background and Analysis

The Veteran underwent a VA general examination in January 2005.  The examiner noted that the Veteran had a history of recurrent rash of the hands and of the feet with an intermittent course.  His symptoms were consistent with dryness and itching of the skin.  His current treatment was keeping his feet and hands dry and using lotion.  On examination, the Veteran's hand, feet and the remainder of his skin were examined but he did not have any evidence of any skin rash on the examination.  There was no ulceration, exfoliation or crusting.  There were no associated systemic nervous manifestations.  The examiner noted that 0 percent of the skin and 0 percent of the total body was affected.  The diagnosis was xerosis of the skin which was currently not found on examination.

The Veteran underwent a VA examination in October 2009.  The Veteran reported a recurring rash that he has had intermittently over the years with flare-ups of athlete's foot which he treated with over the counter antifungal medications.  He currently used Bactine, Lamisil or Blisterol.  He also soaked his feet.  The examiner noted that the percentage of exposed areas affected was less than 1 percent on both feet.  The percentage of the entire body affected was also less than 1 percent.  He did not have any scarring or disfigurement as a result of his athlete's foot flare-ups.  There was no history of acne or chloracne.  On examination, the Veteran had a venostasis dermatitis rash near his Achilles.  The diagnosis was mild tenia pedis, venostasis dermatitis that was non-military related and inactive tinea cruris.

The Veteran underwent a VA examination in May 2015.  The examiner noted that the Veteran had diagnoses of tinea pedis and onychomycosis.  The examiner indicated that the Veteran's tinea pedis had been active intermittently since the Veteran's active duty.  The Veteran reported blisters of his feet monthly on the lateral side of the feet bilaterally which did not require emergency treatment.  He also reported peeling between his toes.  He was not on any antibiotics for this condition and did not have any chronic systemic infections of the condition.  On examination there were no visible blisters but there was peeling between toes along with a spongy type texture of feet indicating tinea pedis.  None of the Veteran's skin conditions caused scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms and the Veteran did not have any systemic manifestations due to any skin diseases.  The Veteran had been treated with over the counter anti-fungal topical medications in the past 12 months for his tinea pedis on a constant or near constant frequency.  The Veteran did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran did not have any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme or toxic epidermal necrolysis.  The Veteran's skin conditions affected less than 5 percent of the total body area and affected none of the exposed area.  His skin disability did not impact his ability to work.  It also did not impact sedentary activities but during flare-ups it may impact activities that required long standing and ambulation due to pain and tenderness of the feet. 

The Board concludes that an initial compensable rating for tinea pedis is not warranted at any time during the appeal period.

Notably, the evidence of record shows that the service-connected tinea pedis does not require more than topical therapy during the past 12-month period and affects less than five percent of the entire body.  See Johnson v. Shulkin, Case No. 16-2144; --- F.3d. --- (Fed. Cir. 2017) (Explaining that systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied).

Notably, on each of the Veteran's VA examinations, the examiner specifically found the Veteran's tinea pedis covered less than five percent of the entire body and the medical evidence indicates that the Veteran has had only intermittent tinea pedis.  Furthermore, the Veteran continuously reported he had not treated the tinea pedis with anything other than topical anti-fungal powders and creams as he noted that he treated his flare-ups of athlete's foot with over the counter antifungal medications.  Thus, he does not meet the criteria for a higher rating under DC 7806.

The Board also finds that an initial compensable rating is not warranted under any other Diagnostic Code.  Notably, dermatitis or eczema can also be rated as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  Id.  Diagnostic Codes 7801-7805 all require the Veteran to have some degree of scarring.  In this case, there is no evidence that the Veteran's skin disability has resulted in scarring.  As such, Diagnostic Codes 7801-7805 are not applicable in this case.

Accordingly, the Board finds that the Veteran's service-connected tinea pedis does not meet the criteria for an initial compensable rating under Diagnostic Code 7806.  The evidence of record shows that the service-connected skin disability affects less than five percent of the total area, even when factoring in a flare-up.  Furthermore, the evidence of record does not show anything other than topical treatments, including anti-fungal powders and cream, were used to treat the skin disability over the previous 12-month period.

Thus, the Board finds that the disability picture for the service-connected skin disability more nearly approximates an initial noncompensable rating under the provision of Diagnostic Code 7806, since the disability does not require more than topical treatment, affects less than five percent of the total body area, and has not resulted in scarring that would result in a compensable rating under Diagnostic Codes 7801-7805.

As a result, the Board finds that an initial compensable rating for tinea pedis is not warranted.

II.  TDIU

Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice- connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

The Board notes that the effective date of the award of an increase in compensation/TDIU is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

In July 2007 the Veteran initially requested TDIU based on his service-connected disabilities.  He stated that he was still working because he had to but that it was "a struggle."

In a May 2008 rating decision, the RO denied entitlement to a TDIU.

In a July 2010 statement, the Veteran again filed a claim for entitlement for a TDIU.

Notably, at his April 2016 hearing, the Veteran testified that he was unable to work any longer due to his back, legs and PTSD disabilities.  He testified that he last worked in 2014 as a mechanic for Capacity Industries.

The Veteran's service-connected disabilities are rated as: PTSD (30 percent from September 30, 2004 and 70 percent from January 17, 2006), coronary artery disease (60 percent from August 31, 2016), diabetes mellitus (20 percent from December 12, 2012), right upper extremity diabetic peripheral neuropathy (20 percent from August 18, 2015), left upper extremity diabetic peripheral neuropathy (20 percent from August 18, 2015), right lower extremity diabetic peripheral neuropathy (20 percent from August 18, 2015), left lower extremity diabetic peripheral neuropathy (20 percent from August 18, 2015), right lower extremity diabetic peripheral neuropathy of the femoral nerve (20 percent from August 18, 2015), left lower extremity diabetic peripheral neuropathy of the femoral nerve (20 percent from August 18, 2015), and tinea pedis of the feet (noncompensable from August 30, 2004).

The Veteran has combined ratings of 0 percent from August 30, 2004, 30 percent from September 30, 2004, 70 percent from January 17, 2006, 80 percent from December 12, 2012 and a 100 percent rating from August 18, 2015.

As such, the Veteran meets the schedular requirements for TDIU since the date he claimed entitlement to a TDIU.  Thus, the remaining analysis focuses on whether the Veteran's disabilities indeed render him unemployable. 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

After careful consideration and resolving reasonable doubt in his favor, the Board finds that the Veteran meets the requirements for a total disability evaluation based on individual unemployability due to service connected disorders.

The record demonstrates that the Veteran had a career in construction, factory supply, security and maintenance.  An August 2011 VA treatment report specifically noted a work history of working in security, retail sales in construction and managing farm equipment and health supply lines.  The Veteran had also worked at Walmart.

At his Board hearing, the Veteran testified that he retired in 2014 as a result of his low back, feet and psychiatric problems.  The Veteran testified that his back and legs were "hurting all the time" and that he also had run-ins with coworkers due to his psychiatric problems.  He noted that he had a short temper and had spells of anger and had difficulty working with others.  

A VA treatment record dated September 18, 2014 noted that the Veteran was working a temporary job for 3 weeks operating heavy machinery.

The record demonstrates that the Veteran's ability to work has been impacted by his service-connected disabilities.

Notably, an April 2009 VA treatment note reported that the Veteran had been working 40 hours per week but it was becoming very difficult for him to work around others.

On VA mental health examination in October 2012, the examiner indicated that the Veteran had graduated high school and received an associate's degree in police science.  On examination, the Veteran was assessed a Global Assessment Functioning (GAF) score of 45 which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The examiner also noted that the Veteran had a career in construction and security jobs and that his PTSD currently resulted in occupational, social and marital impairment.  His symptoms included difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.

In addition to the impediments to employment demonstrated by the Veteran's service-connected psychiatric disorder, the record also demonstrates that VA examiners have indicated that the Veteran's ability to work is significantly impacted by his other service-connected disabilities.

Notably, an August 2016 VA examiner indicated that the Veteran's coronary artery disease impacted the Veteran's ability to work as he was not able to perform any strenuous task while also indicating that the Veteran's peripheral neuropathy impacted the Veteran's ability to work as he had trouble walking and standing because of decreased sensation in his bilateral feet.  He also had trouble lifting anything heavy because of his bilateral hand pain.

Additionally, the August 2016 VA examiner also indicated that the Veteran's diabetes mellitus impacted the Veteran's ability to work as he was not able to perform any strenuous task because he would become hypoglycemic and pass out.

The evidence of record again shows that the Veteran's employment was in construction, factory supply, security and maintenance.  These vocations appear to require physical work and interaction with coworkers and customers.  While he is not service connected for a low back disability, his currently service-connected disorders significantly impact his ability to perform physical tasks as the August 2016 VA examiner noted that the Veteran had trouble walking, standing and lifting anything heavy because of his service-connected disabilities.  Additionally, the August 2016 VA examiner also indicated that the Veteran was not able to perform any strenuous task due to his service-connected coronary artery disease and diabetes mellitus disabilities.

The Veteran also has notable occupational impairment from his psychiatric impairments as demonstrated by his current 70 percent disability rating for his service-connected PTSD.  The Veteran again has testified that when he was working, he had run-ins with coworkers due to his psychiatric problems as he had a short temper and had spells of anger and had difficulty working with others.  Notably, on his most recent VA examination in October 2012 for his PTSD, the VA examiner indicated that the Veteran's PTSD currently resulted in occupational, social and marital impairment while the assigned GAF score of 45 is reflective of serious impairment in social, occupational or school functioning.

As a result, when affording the Veteran the benefit of the doubt, the Board finds that entitlement to TDIU is warranted.

The Board does note that the Veteran has numerous non-service connected disabilities, including his low back disability that is the subject of another Board decision that likely impacts his ability to work.  However, this disability was not taken into account for the purposes of determining entitlement to TDIU. 

Additionally, there is no contrary medical evidence of record that indicates that the Veteran's service-connected disabilities alone are not of sufficient severity to produce unemployability.

In sum, the evidence of record establishes that the Veteran is not able to engage in substantially gainful employment due to his service-connected disabilities.  Inasmuch as the evidence denoting multiple limitations associated with the Veteran's service-connected disabilities, which is found to render the Veteran unemployable, is not outweighed by evidence to the contrary, entitlement to a TDIU is found to be established. 

Finally, the Board again notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  
Here, the Board will afford the Veteran the benefit of the doubt and conclude that his service-connected PTSD alone qualifies him for TDIU.  Additionally, effective August 18, 2015, the Veteran's combined rating for his diabetes mellitus and related disabilities is 60 percent or more.  38 C.F.R. § 4.25.  Accordingly, affording the Veteran the benefit of the doubt, entitlement to SMC under 38 U.S.C.A. § 1114(s) is granted effective August 18, 2015.


ORDER

Entitlement to an initial compensable evaluation for tinea pedis is denied.

Entitlement to a TDIU is granted.

Entitlement to SMC under 38 U.S.C.A. § 1114(s) is granted effective August 18, 2015.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


